                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-2290-DMG (SKx)                                             Date       March 28, 2019

Title Shaun Graef, et al. v. Monsanto Company, et al.                                           Page     1 of 3

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

         On February 28, 2019, Plaintiffs Shaun Graef and Janelle Pitchford filed a Complaint in
Los Angeles County Superior Court, asserting the following state-law claims against Defendants
Monsanto Company and Azusa Pacific University (“APU”): (1) negligence, (2) strict products
liability (design defect), (3) strict products liability (failure to warn), (4) breach of warranty,
(5) breach of implied warranty of merchantability. Removal Notice, Ex. 1 at 12–46 (Compl.)
[Doc. # 1].1 On March 27, 2019, Defendant Monsanto removed the action, invoking this Court’s
diversity jurisdiction under 28 U.S.C. section 1332(a). Removal Notice at 1–10 [Doc. # 1].

         Pursuant to 28 U.S.C. section 1332(a), a district court shall have original jurisdiction over
a civil action between citizens of different states in which the amount in controversy exceeds the
sum or value of $75,000, exclusive of interest and costs. To establish diversity jurisdiction under
28 U.S.C. section 1332(a), there must be “complete diversity between the parties—each
defendant must be a citizen of a different state from each plaintiff.” Diaz v. Davis (In re
Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008). “If the plaintiff fails to
state a cause of action against a resident defendant, and the failure is obvious according to the
settled rules of the state, the joinder of the resident defendant is fraudulent.” Ritchey v. Upjohn
Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (quoting McCabe Gen. Foods Corp., 811 F.2d
1336, 1339 (9th Cir. 1987)) (internal quotation marks omitted). Fraudulently joined defendants
are “ignored for purposes of determining diversity.” Morris v. Princess Cruises, Inc., 236 F.3d
1061, 1067 (9th Cir. 2001). The removing party has the burden of proving the existence of
fraudulent joinder by “clear and convincing evidence.” Hamilton Materials, Inc. v. Dow Chem.
Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (emphasis added). “The defendant must show that
there is no possibility that the plaintiff could prevail on any cause of action it brought against the
non-diverse defendant” and that “plaintiff would not be afforded leave to amend his complaint to

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-2290-DMG (SKx)                                     Date     March 28, 2019

Title Shaun Graef, et al. v. Monsanto Company, et al.                               Page     2 of 3

cure the purported deficiency.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal.
2009) (emphasis added).

       Here, Monsanto alleges that it is a citizen of Delaware and Missouri, and that Plaintiffs
and APU are citizens of California. See Removal Notice at ¶¶ 9–11 [Doc. # 1]. Monsanto
argues that APU’s citizenship should be ignored because it was fraudulently joined. See id. at
¶¶ 13–20. At bottom, Monsanto contends that the Complaint alleges only products liability
claims, and that APU may not be liable on such claims because it was not “in any way involved
in designing, manufacturing, labeling, marketing, distributing, or selling Roundup®-branded
herbicides . . . .” See id. at ¶ 18.

        Yet, the Complaint alleges that Plaintiff Graef was exposed to this allegedly hazardous
product while playing baseball on APU’s field. See Removal Notice, Ex. 1 at 28 (Compl.) [Doc.
# 1]. This allegation may serve as the basis of a premises liability claim against APU. See
McDaniel v. Sunset Manor Co., 220 Cal. App. 3d 1, 7 (1990) (“[A] landowner now is subject to
the general duty of ordinary care: the duty to exercise ordinary care in the management of such
premises in order to avoid exposing persons to an unreasonable risk of harm.”). Assuming
arguendo that the Complaint fails to allege sufficient facts to recover on that theory, it is not
apparent that granting Plaintiffs leave to amend would be futile. Therefore, Monsanto has failed
to discharge its burden of showing, by clear and convincing evidence, that APU was fraudulently
joined to this action. It follows that Monsanto has failed to show that diversity jurisdiction is
proper and that the forum defendant rule is inapplicable. See 28 U.S.C. § 1441(b)(2) (“A civil
action otherwise removable solely on the basis of the jurisdiction under [28 U.S.C.] section
1332(a) . . . may not be removed if any of the parties in interest properly joined and served as
defendants is a citizen of the State in which such action is brought.”).

        Further, Monsanto points out that Plaintiffs seek compensatory and punitive damages,
and it asserts (without any supporting citation) that other plaintiffs bringing suit against
Monsanto have alleged they contracted the type of cancer suffered by Defendant Graef and
sought damages in excess of $75,000. See Removal Notice at ¶ 21 [Doc. #1]. Nonetheless,
Monsanto does not otherwise attempt to quantify the amount in controversy or analogize this
case to such other lawsuits. See id. Accordingly, Monsanto has failed to overcome the “‘strong
presumption’ against removal jurisdiction . . . .” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992).

       Accordingly, Monsanto is hereby ORDERED TO SHOW CAUSE why this action
should not be remanded to Los Angeles County Superior Court on the grounds of lack of subject
matter jurisdiction and/or improper removal. Monsanto shall file a response by no later than

CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No.    CV 19-2290-DMG (SKx)                                 Date     March 28, 2019

Title Shaun Graef, et al. v. Monsanto Company, et al.                           Page     3 of 3

April 4, 2019. Failure to timely file a satisfactory response by this deadline will result in
the remand of this action to state court. Plaintiffs may file an optional reply by
April 11, 2019. Each party’s brief, exclusive of supporting declarations, shall not exceed 10
pages.

IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
